DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 12, and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/22.  It is noted claim 13 depends upon claim 12 and has been withdrawn.  However, upon allowance of a generic claim, applicant is entitled to consideration of claims to the additional species.
Applicant’s election without traverse of 1 – 4, 6 – 11, and 14 – 20 in the reply filed on 9/8/22 is acknowledged.

Claim Objections
Claims 1, 11, and 14 – 18 are objected to because of the following informalities:  
Claim 1, line 2 recites the limitation “the right steering” which should be changed to “the right steering module”.
Claim 11, line 3 recites the limitation “longitudinally extends the longitudinal ends of the wheel housings” which should be changed to “longitudinally extends from longitudinal ends of the wheel housings”.  
Claim 14, line 3 recites the limitation “at most2.55 meters” which should be changed to “at most 2.55 meters”.
Claim 15, line 6 recites the limitation “each steering module” which should be changed to “each of the left and right steering modules”.
Claim 16, lines 2 – 3 recites the limitation “the left steering modules” which should be changed to “the left steering module”.
Claim 17, line 2 recites the limitation “the left steering modules” which should be changed to “the left steering module”.
Claim 18, line 4 recites the limitation “a vertical distance” which should be changed to “the vertical distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 9, 11, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledesma et al. (US 2003/0111834 A1) in view of Brill et al. (US 6,561,307 B1).
For claim 1, Ledesma et al. discloses a bus 10 comprising a passenger compartment 12, a left steering module 38 and a right steering module 40, the left steering module and the right steering module each including
[a steering knuckle including an upper pivot joint and a lower pivot joint] (pages 1 and 2, paragraph [0018], portion attached to hubs 34, 36 and positioned between the hubs and mounts 51),
a wheel 30 defining a rotation axis 37, [said wheel being rotatably attached to the steering knuckle] (via hub 34, 36);
the passenger platform 46 delimiting a passenger compartment 12 and transversally joining a left suspension module 38 and the right suspension module 38, [said passenger platform being at least partially vertically disposed between rotation axes 37 of wheels 30, 32 and a lower pivot joints of the suspension modules] (fig. 1), but does not explicitly disclose a steering actuator configured for pivoting the steering knuckle.
Brill et al. discloses a suspension steering system 10, 
[a left steering module and a right steering module] (fig. 1), the left steering module and the night steering each including: 
a steering knuckle 24 including [an upper pivot joint 26 and a lower pivot joint 26] (col. 2, lines 14 – 16);
upper 14 and lower 16 control arms;
a wheel 30 [defining a rotation axis] (an axis extending laterally of wheel), [said wheel being rotatably attached to the steering knuckle] (fig. 1), 
a steering actuator 32 [configured for pivoting the steering knuckle] (col. 2, lines 19 – 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension steering system of Brill et al. with the vehicle of Ledesma et al. to allow for a compact steer-by-wire system for independent suspension while improving the overall maximum allowable turning angle, thus improving overall steering of the vehicle.
For claim 2, Ledesma et al. modified as above discloses the bus [wherein the passenger platform comprises [a horizontal middle plan at a mid-thickness of the passenger platform] (mid-thickness of first subframe segment 46), [the horizontal middle plan being disposed vertically between the rotation axis of the wheel and the lower pivot joint, of at the left steering module and the right steering module] (drawing 1 below, wherein the horizontal middle plan is disposed between the rotation of axis and at least a portion of the lower pivot joint).

    PNG
    media_image1.png
    328
    889
    media_image1.png
    Greyscale

Drawing 1 
For claim 3, Ledesma et al. modified as above discloses the bus [wherein a majority of a vertical thickness of the passenger platform is vertically disposed between the rotation axis of the wheel and the lower pivot joint] (drawing 1 above, wherein the horizontal middle plan is disposed between the rotation of axis and at least a portion of the lower pivot joint). 
For claim 4, Ledesma et al. modified as above discloses the bus [wherein each of the left steering module and the right steering module includes an upper swinging arm (14 of Brill et al.) [above the passenger platform] (wherein the swing arm is positioned vertically above at least a portion of the passenger platform) joined to the corresponding upper pivot joint, and a lower swinging arm 16 [vertically level with the passenger platform and joined to the corresponding lower pivot joint] (as best shown in fig. 1 of Ledesma et al.).
For claim 6, Ledesma et al. modified as above discloses the bus [wherein the passenger platform extends transversally from the actuator of the left steering module to the actuator of the right steering module] (in view of the combination above, fig. 1 of Ledesma et al. and fig. 1 of Brill et al.), [at least one or each actuator being selected from the group including: an electric actuator] (col. 2, lines 38 – 43), a pneumatic actuator, and a hydraulic actuator.
For claim 7, Ledesma et al. modified as above discloses the bus [wherein the passenger platform includes a transversal beam 46 transversally extending from the left steering module to the right steering module] (in view of the combination above, wherein the transversal beam extend indirectly from the steering modules), [said transversal beam transversally extending along the actuator of the left steering module and the actuator of the right steering module] (in view of the combination above, fig. 1 of Ledesma et al. and fig. 1 of Brill et al.).
For claim 8, Ledesma et al. modified as above discloses the bus, [wherein the passenger platform includes a vertical thickness between the left steering module and the right steering module, at least one of the actuator of the left steering module and the actuator of the right steering module being disposed in said vertical thickness] (combination of figs. 1 of Ledesma et al. and Brill et al. and drawing 1 above, wherein at least a portion of the actuator is disposed in said vertical thickness).
For claim 9, Ledesma et al. modified as above discloses the bus [wherein the passenger platform includes a bottom surface, a top surface, and a vertical thickness from the bottom surface to the top surface, the actuator of at least one of the left steering module and the right steering module being disposed above the bottom surface and below the top surface] (combination of figs. 1 of Ledesma et al. and Brill et al. and drawing 1 above, wherein at least a portion of the actuator is disposed above the bottom surface and below the top surface).
For claim 11, Ledesma et al. modified as above discloses the bus [wherein each of the left steering module and the right steering module includes a wheel housing] (formed via second subframe segments 48 and intermediate subframe segments 50), [the passenger platform extending from said wheel housings, and longitudinally extends from longitudinal ends of the wheel housings] (fig. 1 of Ledesma et al.).
For claim 14, Ledesma et al. modified as above discloses the bus [wherein between the left steering module and the right steering module, the passenger platform extends over at least a majority of a width of the bus] (fig. 1 of Lesdesma); but does not explicitly disclose the width of the bus is of 2.55 meters.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified width to be 2.55 meters, wherein such width allows for easier movement within the bus, thus reducing injury, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 15, Ledesma et al. discloses an articulated bus 10 comprising:
a passenger platform 46 [defining a vertical thickness] (vertical thickness of the first subframe segment);
a passenger compartment 12 [above the passenger platform] (fig. 1, page 2, paragraph [0020]);
a left steering module 38 and a right steering module 40 [transversally joined by the passenger platform] (fig. 1, page 2, paragraph [0020]),
each steering module including:
a wheel 30, 32 defining a rotation axis 37,
[a steering knuckle including an upper pivot joint and a lower pivot joint] (pages 1 and 2, paragraph [0018], portion attached to hubs 34, 36 and positioned between the hubs and mounts 51), [which is below the passenger platform] (fig. 1), but does not explicitly disclose 
a steering actuator configured for pivoting the corresponding steering knuckle, said actuator being vertically disposed within the vertical thickness of said passenger platform.
Brill et al. discloses a suspension steering system 10, 
[a left steering module and a right steering module] (fig. 1), the left steering module and the night steering each including: 
a steering knuckle 20 including [an upper pivot joint 26 and a lower pivot joint 26] (col. 2, lines 14 – 16), 
a wheel 30 [defining a rotation axis] (an axis extending laterally of wheel), [said wheel being rotatably attached to the steering knuckle] (fig. 1), 
a steering actuator 32 [configured for pivoting the steering knuckle] (col. 2, lines 19 – 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension steering system of Brill et al. with the vehicle of Ledesma et al. to allow for a compact steer-by-wire system for independent suspension while improving the overall maximum allowable turning angle, thus improving overall steering of the vehicle.
For claim 17, Ledesma et al. modified as above discloses the bus [wherein the steering actuator of at least one of the left steering modules and the right steering module being vertically disposed between the rotation axes of the wheels and the lower pivot joints] (in view of the combination above, figs. 1 of Ledesma et al. and Brill et al. and drawing 1 above).
For claim 19, Ledesma et al. discloses a bus 10 comprising: 
a passenger compartment 12, 
a right steering module 40 including: 
a right wheel 32 defining a rotation axis 37, 
[a right steering knuckle including an upper pivot joint and a lower pivot joint] (pages 1 and 2, paragraph [0018], portion attached to hubs 34, 36 and positioned between the hubs and mounts 51), 
a left steering module 38 including: 
a left wheel defining a rotation axis 37, 
[a left steering knuckle including an upper pivot joint and a lower pivot joint] (pages 1 and 2, paragraph [0018], portion attached to hubs 34, 36 and positioned between the hubs and mounts 51), 
the bus further including a passenger platform 46 [under the passenger compartment] (fig. 1, page 2, paragraph [0020]); and [vertically disposed at least partially between the rotation axes and the lower pivot joints] (fig. 1, wherein a portion of the passenger platform is at least partially between the rotation axis and lower pivot joints); [wherein the passenger platform transversally joins the left steering module to the right steering module] (fig. 1, page 2, paragraph [0020]), but does not explicitly disclose
a right steering actuator for pivoting the right steering knuckle, 
a left steering actuator for pivoting the left steering knuckle, and
the passenger platform transversally extends along the right actuator and the left actuator.
Brill et al. discloses a suspension steering system 10, 
[a left steering module and a right steering module] (fig. 1), the left steering module and the night steering each including: 
a steering knuckle 20 including [an upper pivot joint 26 and a lower pivot joint 26] (col. 2, lines 14 – 16), 
a wheel 30 [defining a rotation axis] (an axis extending laterally of wheel), [said wheel being rotatably attached to the steering knuckle] (fig. 1), 
a steering actuator 32 [configured for pivoting the steering knuckle] (col. 2, lines 19 – 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension steering system of Brill et al. with the vehicle of Ledesma et al. to allow for a compact steer-by-wire system for independent suspension while improving the overall maximum allowable turning angle, thus improving overall steering of the vehicle.  In view of the combination above, figs. 1 of Ledesma et al. and Brill et al., the passenger platform transversally along the right actuator and the left actuator.
For claim 20, Ledesma et al. modified as above discloses the bus [wherein the passenger platform comprises a bottom surface under the right actuator and the left actuator] (in view of the modification above, figs. 1 of Ledemsa et al. and Brill et al.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ledesma et al. (US 2003/0111834 A1) in view of Brill et al. (US 6,561,307 B1), and further in view of Xu (CN 203996512U).
For claim 10, Ledesma et al. modified as above does not explicitly disclose the bus wherein the bus includes longitudinal beams at interfaces between the steering modules and the passenger platform, the longitudinal beams being at least partially vertically disposed between the rotation axes of the wheels and the lower pivot joints.
Xu discloses an electric bus comprising a chassis 1; [transverse locating frames 102 connected with two longitudinal locating frame 101] (fig. 1, page 4, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use longitudinal beams of Xu between the steering modules and passenger platform of Ledesma et al. modified as above to allow for improved support of the vehicle, thus reducing overall maintenance costs.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ledesma et al. (US 2003/0111834 A1) in view of Brill et al. (US 6,561,307 B1), and further in view of Morin et al. (US 6,354,616 B1).
For claim 16, Ledesma et al. modified as above does not explicitly disclose the bus wherein the passenger platform comprises an upper plate and a lower plate, the steering actuator of at least one of the left steering modules and the right steering module being vertically disposed between the upper plate and the lower plate.
Morin discloses a platform 36 comprising [an upper plate 36 and a lower plate (parallel plate portion positioned below element 36)] (fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the upper plate and lower plate of Morin in place of the singular plate of Ledesma et al. modified as above, wherein the upper and lower plate would provide for improved support of the vehicle, thus reducing overall maintenance costs.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ledesma et al. (US 2003/0111834 A1) in view of Brill et al. (US 6,561,307 B1), and further in view of Tardini (US 2004/0036266 A1).
For claim 18, Ledesma et al. modified as above does not explicitly disclose the bus wherein at least one of the rotation axes are movable between an upper position and a lower position defining a vertical zone, which is at a vertical distance in each of the left steering module and the right steering module, a vertical distance defines an oscillation zone for the rotation axis of the wheel, the vertical distance vertically overlapping a vertical thickness of the passenger platform.
Tardini discloses a bus comprising front 18 or rear 19 steering; wheels (figs. 2 and 4); [flexible shock-absorbing suspension elements 21 indicating a fulcrum in the steering wheel hubs] (pages 2 and 3, paragraph [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the flexible shock-absorbing suspension elements of Tardini with the bus of Ledesma et al. modified as above to allow for absorption of shock and dampening of energy impulses, thus improving overall traversal of the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6276474 – discloses a low floor drive unit assembly comprising a vehicle floor, wheels, motors
US-4934733 – discloses a trailer suspension with transverse frame members; wheels; and suspensions;
US-4469369 – discloses a bus with a floor structure; upper and lower levers; wheels; and resilient members;
US-4393955 – discloses a motorbus;
US-1710616 – discloses a passenger vehicle body comprising wheels; electric motors; and a floor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611